DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 and 07/29/2021 was filed after the mailing date of the Application on 07/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsudo et al. (US 2015/0280191).
With regards to claim 1:
Matsudo et al. discloses (refer to Fig. 1 and 2 below) a rupture valve (20) which is formed on a wall of a container (11) and is opened by being ruptured when an internal pressure in the container is increased, wherein 
the rupture valve has a break line (28, 27, 29, 31, 38) along which a wall thickness is decreased, 

a first base line and a second base line formed discontinuously (51 in Fig. 5, S1 and S2 in Fig. 9) such that the first base line and the second base line extend in a first direction, and are formed in a spaced-apart manner in a second direction orthogonal to the first direction;
a first support portion forming line (28) formed on a breaking portion of the first base line and extending from the first base line toward the second base line; and
a second support portion forming line (29) formed on a breaking portion of the second base line and extending from the second base line toward the first base line.
With regards to claim 2:
Matsudo et al. discloses the rupture valve according to claim 1, wherein the plurality of division lines (27a, 27b) have an intersecting point (X), and
an initiation point of rupture comprises the intersecting point of the plurality of division lines (see [0110]).
With regards to claim 3:
Matsudo et al. discloses the rupture valve according to claim 1, wherein the plurality of division lines (27a, 27b) include:
a first division line (27a) which connects the first base line (28) and the second base line (29) to each other;
a second division line (27b) which connects the first base line (28) and the first division line (29) to each other, and


    PNG
    media_image1.png
    1061
    890
    media_image1.png
    Greyscale

Fig. 1


    PNG
    media_image2.png
    578
    720
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 5:
 	Matsudo et al. discloses an energy storage device (battery) comprising:
 	a container (11) which comprises the rupture valve (20) according to claim 1; and
 	an electrode assembly (15, 16) accommodated in the container.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753